Citation Nr: 1515204	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  06-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD). 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of status post total hip arthroplasty (THA).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Spouse, D.K., M.P.




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to April 1959.  The Veteran also had service in the California Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and April 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In connection with his appeal, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) at the RO in March 2009.  A transcript of that hearing has been associated with the claims file.  Unfortunately, the VLJ who conducted the hearing has since retired from the Board.  In a letter dated September 27, 2011, the Veteran was provided an opportunity to participate in a Board hearing with a different VLJ who is presently-employed by the Board, who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  See 38 U.S.C. § 7107(c), 38 C.F.R. § 20.707.  As no response was received within 30 days, the Board proceeded with adjudication of the Veteran's claims in June 2013.

The Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, as the record contains a diagnosis for each of these specific disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  


The issues currently on appeal were remanded by the Board for further development in December 2011.  In June 2013, the Board reopened the Veteran's prior claim for entitlement to service connection for PTSD and remanded the claim for additional development.  The Board denied the Veteran's §1151 claim, and he subsequently appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMR), it was noted that the Board's denial contained two errors.  First, the Board failed to support its denial with an adequate statement of reasons and bases.  Specifically, it was noted that, following a THA in July 1997, the Veteran experienced a well-documented history of uncontrollable thigh pain for which he was prescribed copious amounts of codeine.  See Letters, March 2009, July 2011.  The Veteran also testified, in March 2009, that he experienced pain following his 1997 THA which never resolved.  However, the Board found in June 2013 that there was no indication from the record that the Veteran experienced significant problems following the July 1997 THA.  Taking this evidence into account, the JMR indicated that, in light of the evidence which suggested that the Veteran may have been in continuous pain following surgery, the Board's conclusion was not adequately explained.  

The JMR also noted that the Board failed to address whether the Appeals Management Center (AMC), noted in the JMR as the RO, properly developed the Board's prior remand (December 2011) with regard to obtaining a copy of the Veteran's informed consent form for the July 1997 THA at issue.  To this point, however, the Board notes that a September 2012 Formal Finding of Unavailability, which predated the JMR by nearly two years, clearly indicated that the 1997 operation consent form was unavailable for review despite repeated requests from the San Francisco VA Medical Center (VAMC).  As such, no further development is required as to this alleged error on the part of the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran in several documents of record (to include August 1996 and June 2011 statements) and, as such, the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for residuals of status post THA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with PTSD based on an independently-verified, in-service stressor.
 
CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has claimed entitlement to service connection for PTSD.  It is further noted that the Veteran carries a diagnosis for this disorder, as well as for MDD.  The Veteran has consistently reported that his psychiatric disorder stems from witnessing two men burned alive during an ammunition powder explosion while serving at Fort Ord, California, in 1958.  

To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Prior to July 13, 2010, a claimed non-combat stressor was required to be verified, and it was determined that the evidence of record, including the Veteran's uncorroborated assertions, was insufficient to verify a non-combat stressor.  See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id. 

For stressors unrelated to combat, such as the Veteran's alleged stressor in this case, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources [emphasis added].  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio. Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Cohen at 147 (citing Moreau at 395).

The regulations governing PTSD were amended, effective July 13, 2010.  See 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  However, this amendment does not apply in this instance, as the Veteran's stressor occurred on a domestic base and does not encompass the fear of hostile activity.

The Board notes that the Veteran has been unable to provide the names of the two men he saw die, or provide a specific date for the event, and that a Formal Finding dated March 27, 2014, indicated that the Veteran's stressor could not be corroborated.  However, the Veteran submitted an August 2012 statement from a fellow service member in support of his claim.  In that letter, Mr. J.D. reported that he remembered hearing about the explosion, and subsequent tragic accident as described by the Veteran, but that he did not see it in person.

J.D. went on to note that, following the incident, everything was "hushed up."  He indicated that, when he approached the Veteran about the incident, the Veteran became upset and walked away.  After that, he noticed that the Veteran became very serious, finding it difficult to talk, laugh, or smile, and that the Veteran became very sad.  In J.D.'s opinion, the Veteran had become a different person.  The Veteran would not participate in discussions of the tragedy.  When he did talk, his voice was tearful.  J.D. went on to note that he was unaware that the Veteran had witnessed the accident, and that, if he had, he would have tried to help.

While VA has not provided a psychiatric examination in conjunction with the Veteran's claim, presumably due to the lack of a corroborated stressor, the record does contain a December 1997 medical opinion co-authored by the Chief of a VA mental health clinic (a medical doctor) and a licensed psychologist.  In this report, the Veteran was diagnosed with PTSD and MDD, for which he was treated with a combination of medication and psychotherapy.  The goal of such treatment was to stabilize a near-chronic state of crisis which involved frequent psychiatric hospitalizations for depression, anxiety, and suicidal ideation.  Such treatment, however, had not been successful in reliving the Veteran's considerable suffering and his inability to function in social and occupational spheres.

Because of the severity and instability of the Veteran's PTSD, the origins of his symptoms could not be addressed until a year of treatment was complete.  It was noted that, with PTSD, patients often keep the nature of the trauma to themselves out of shame, and the Veteran did not even confide in his wife until two years prior.  Per the report, the Veteran inadvertently witnessed a horrible accident involving the burning of two soldiers when their sergeant ordered them to dump gunpowder into a large drum, causing an explosion.  He saw the men engulfed in flames, heard their screams, and distinctly remembers the sound of their skin "cooking."  The Veteran kept this experience to himself at the time, thinking that it was unacceptable to bring the subject to the attention of his superiors, and he never determined the ultimate fate of either man.  It was noted that the Veteran had amnesia with regard to the date of the accident, in addition to other details.  However, the memory of the accident had haunted him ever since, adversely affecting his psychological, social, and occupational functioning.  

It was noted that, in the 50s and 60s, the Veteran tried to manage the disruptive effect of this trauma by trying to forget about the incident.  Those defenses proved inadequate, as the Veteran began disappearing from work and not remembering where he went.  Over the years, his ability to function deteriorated, and he was prone to anger and irritability (causing social isolation).  It was determined that the Veteran's unremitting, chronic PTSD cased psychological exhaustion and demoralization which in turn led to the development of MDD.  The Veteran did not seek help until 1988, at which time he was too afraid to disclose his trauma symptoms.  His symptoms were exacerbated following the burning of his family restaurant, which led to deepened depression and frequent psychiatric hospitalizations.  At the time of the interview, the Veteran was unable to work, and his spouse stayed home to care for him.   

The Board notes that the record is silent for a contradictory medical opinion.  As noted above, the Veteran's claim has been repeatedly denied because his stressor could not be corroborated by VA.  To further hinder the effort, the Veteran's service treatment records were destroyed in a fire in 1973.  However, per Moreau, stressor corroboration is not limited to VA.  Here, the Veteran's stressor was verified, independently, by a fellow serviceman who knew the Veteran quite well at the time of the explosion at Ft. Ord.  As noted, J.D. recalled, in great detail, hearing of the explosion, and witnessing an immediate change in the Veteran's psychological makeup thereafter.  While not officially corroborated, the Board finds that this statement, coupled with the December 1997 medical report (in which two providers found the Veteran's report to be inherently credible), serves to corroborate the stressor at issue.  The Board also notes that the Veteran's report of the events of 1958 has been unwavering during the course of the appeal, which only adds further credibility to his account.

Therefore, the Veteran's statements, coupled with the VA report and the buddy statement of record, are sufficient to establish the occurrence of the claimed in-service stressor in this instance.  Because further verification of his alleged PTSD stressor is not required, and because the Veteran has a diagnosis of PTSD linked to a claimed, in-service stressor which was ultimately supported by the chief of a VA mental health clinic, the Board finds that service connection for an acquired psychiatric disorder is warranted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

As noted in the introduction, the Board denied the Veteran's §1151 claim in June 2013, and he subsequently appealed that denial to the Court.  The JMR of record found that the Board failed to support its denial with an adequate statement of reasons and bases, noting a well-documented history of uncontrollable thigh pain, immediately following the THA, for which he was prescribed "copious amounts" of codeine.  See Letters, March 2009, July 2011.  Coupled with the Veteran's testimony in March 2009, in which he attested that he had experienced pain following his 1997 THA which never resolved, the Court determined that the Board's finding of "no significant problems" following the July 1997 THA was in error.  

The June 2013 Board decision relied, in part, on a November 2005 VA examination in which the examiner noted that, after his left THA in July 1997, the Veteran did very well.  "He ambulated well and did not have significant pain."  Based on this finding, in culmination with other evidence, the examiner concluded that the left hip dislocations that resulted in a left THA revision (and other complications) was not the result of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA.  However, as noted by the JMR, this conclusion has been specifically refuted, on many occasions, by the Veteran and his private provider.

While a more recent VA examination was conducted in March 2013, ultimately resulting in a negative opinion, it was noted in that medical opinion that there was no hardware fracture, no infection, no dislocation, and no instability from the date of the surgery in 1997 to the first dislocation in April 2004.  It was noted that there was no complication until seven years following the initial surgery.  Again, the Veteran's reports of extreme pain following the initial procedure, as well as those of his private provider, were not considered within the context of the opinion.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Taking into account the medical and lay evidence of record, this claim must be remanded for a supplemental VA opinion, from the March 2013 examiner if available, or from an examiner in the appropriate specialty if not, so as to determine whether any current/additional disability is etiologically-related to VA medical treatment.  






Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental VA opinion, from the March 2013 examiner if available, or from an examiner in the appropriate specialty if not, to address the Veteran's §1151 claim for additional disability resulting from a 1997 THA.  The examiner must review the claims file and must note that review in their report.  

The examiner should discuss the Veteran's statements in support of his claim, the operative reports of record, VA outpatient treatment reports, the Veteran's hearing testimony before the Board, private medical opinions in support of the Veteran's claim, VA examination reports, the independent medical review, and the JMR. 

The examiner must specifically comment on the Veteran's statements, as well as those of his private provider, which indicate that the Veteran was in extreme pain following the 1997 procedure which required a prescription for codeine.  A complete rationale for the requested opinion should be provided.  The examiner should address the following:

A.  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has current, chronic disability (or additional chronic disability) caused by VA treatment (specifically a July 1997 THA);

B.  If so, is it at least as likely as not (i.e., 50 percent or greater probability) that the additional disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination?  

C.  If there is an additional disability identified, was it a not reasonably foreseeable result of the surgery?  

D.  Is the onset of pain following a THA a symptom that would reasonably be included in providing informed consent for such a surgery?

2.  After an adequate opinion has been obtained, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


